Citation Nr: 1722951	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to October 1969, to include a tour of duty in Thailand from March 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for diabetes mellitus and coronary artery disease due to exposure to herbicides while the Veteran was stationed at Korat Air Force Base in Thailand.  He contends that he had occasion to travel about the country as a heavy vehicle driver during his tour of duty in Thailand resulting in exposure to herbicides while performing his duties. 

As of this point, the AOJ has not requested verification of the Veteran's herbicide exposure from the Join Services Records and Research Center (JSRRC), in accordance with adopted procedures found in VA's Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.H.7.a. (November 21, 2016).  In relevant part, this paragraph from the Manual provides that "[U]nless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim..., regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure."  Accordingly, remand is required in order for the AOJ to attempt to verify the Veteran's herbicide exposure in accordance with established procedures.

Additionally, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  While the Veteran has indicated that his claim of service connection for coronary artery disease is based upon exposure to herbicides in service, the Board notes that a review of his service treatment records reveals that in January 1969, he was treated for a reported six week history of chest pains.  In light of the foregoing, the possible theory of entitlement based upon direct causation has been raised.  As such, the Board finds that an opinion should be obtained as to whether the Veteran's current coronary artery disease is etiologically related to the chest pains experienced during his period of active service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the Veteran's case to the JSRRC for verification of his exposure to herbicides during his March 1968 to March 1969 service at Korat Air Force Base, Thailand, pursuant to VA's Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.H.7.a.

2.  The AOJ shall ask the Veteran to identify all dates of VA treatment or evaluation for his asserted disability and contact each identified facility to obtain ongoing medical treatment records.  All records obtained must be associated with the Veteran's claims file.

3.  The AOJ shall schedule the Veteran for an appropriate examination by a VA physician so as to determine the precise nature and etiology of his asserted coronary artery disease.  The entire claims file must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions shall also be included. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease had its onset in service, was manifested to a compensable degree within the year following his period of service, or is otherwise the result of a disease or injury in service, to specifically include the January 1969 reported chest pains.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of ischemic heart disease.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.  The absence of evidence of treatment for coronary artery disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




